Name: Commission Regulation (EEC) No 2814/87 of 18 September 1987 fixing the quantity of young male bovine animals which may be imported on special terms in the fourth quarter of 1987
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 269/6 22. 9 . 87Official Journal of the European Communities COMMISSION REGULATION (EEC) No 2814/87 of 18 September 1987 fixing the quantity of young male bovine animals which may be imported on special terms in the fourth quarter of 1987 issuing the licences conferring entitlement to benefit from the arrangements ; Whereas, according to Article 9 ( 1 ) of Regulation (EEC) No 2377/80, the applicant shall undertake either to carry out himself or to have carried out under his responsibility, the task of fattening ; whereas, in the case of agricultural producers or their professional organizations, it appears that the opportunity given to the applicant not to carry out himself the task of fattening could give rise to abuses in certain cases ; whereas it seems appropriate conse ­ quently to abolish that opportunity for the quarter in question ; Whereas, in the case of import licence applications made by agricultural producers or their professional organiz ­ ations, or the traditional trade, it is necessary, in order to permit a more equitable distribution of the quantities available, to limit the maximum quantity which each application may cover ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regulation (EEC) No 467/87 (2), and in particular Articles 13 (4), 15 (2) and 25 thereof, Whereas the Council has established an estimate of 168 000 head under the new import arrangements for young male bovine animals for fattening, for the period 1 January to 31 December 1987 ; whereas, under Article 13 (4) (a) of Regulation (EEC) No 805/68 , the quantity which may be imported each quarter and the rate of reduction of the import levy on these animals must be determined ; Whereas detailed rules for the practical application of the special arrangements were laid down in Commission Regulation (EEC) No 612/77 (3), as last amended by Regu ­ lation (EEC) No 1121 /87 (4), and in Regulation (EEC) No 2377/80 (*), as last amended by Regulation (EEC) No 520/87 (6) ; Whereas the supply requirements of certain regions of the Community which have a serious deficit in bovine animals for fattening must be taken into account ; whereas these requirements are apparent in Italy and in Greece and may be estimated for the fourth quarter of 1987 at 35 700 head and 5 400 head respectively in those Member States ; Whereas the supply requirements in young bovine animals for fattening justify, for the fourth quarter of 1987, a higher rate of reduction of the levy for animals weighing from 220 to 300 kilograms per head, originating in and coming from Yugoslavia ; Whereas the partial reduction of the levy is intended to help improve cattle rearing and beef and veal production structures in Italy and in Greece ; whereas appropriate measures must therefore be taken to ensure that pro ­ ducers can, as far as possible , benefit directly from the arrangements without traditional trade being excluded ; whereas this objective can be achieved by giving agricul ­ tural producers and their organizations priority when HAS ADOPTED THIS REGULATION : Article 1 1 . For the period 1 October to 31 December 1987, the maximum quantity referred to in Article 13 (4) (a) of Regulation (EEC) No 805/68 shall be 41 100 head of young male bovine animals for fattening, of a live weight of 300 kilograms or less, of which 35 700 head must be imported into and fattened in Italy and 5 400 head must be imported into and fattened in Greece . 2 . The levy charged on imports of the young bovine animals referred to in paragraph 1 shall be equal to the levy applicable on the day of import less 60 % . However, the levy applicable on the day of import shall be reduced by 70 % in respect of a maximum of 10 950 young bovine animals weighing from 220 to 300 kilo ­ grams per head, originating in and coming from Yugoslavia. This maximum quantity may be imported up to a maximum of :  9 400 head in Italy,  1 550 head in Greece . (') OJ No L 148 , 28 . 6 . 1968 , p. 24 . I2) OJ No L 48 , 17 . 2 . 1987, p. 1 . (3) OJ No L 77, 25 . 3 . 1977, p. 18 . (4) OJ No L 109 , 24 . 4 . 1987, p. 12 . 0 OJ No L 241 , 13 . 9 . 1980, p. 5 . (6) OJ No L 52, 21 . 2 . 1987 , p. 13 . No L 269/722. 9 . 87 Official Journal of the European Communities Greece shall , for this purpose, specify the categories of applicants in the communication referred to in Article 1 5 (4) (a) of Regulation (EEC) No 2377/80 ; (b) to other applicants, in respect of a maximum of 1 700 head, including a maximum of 500 head originating in and coming from Yugoslavia. 3 . The application for a licence and the licence shall be in accordance with Article 9 ( 1 ) (c) of Regulation (EEC) No 2377/80 and shall relate to :  either young bovine animals of a weight per head not exceeding 300 kilograms, or  young bovine animals of a weight per head of from 220 to 300 kilograms, originating in and coming from Yugoslavia . In the latter case, Sections 13 and 14 of the application for a licence and the licence shall include one of the following entries :  Yugoslavia,  Jugoslavien,  Jugoslawien,  Ã Ã ¹Ã ¿Ã Ã ³Ã ºÃ ¿Ã Ã »Ã ±Ã ²Ã ¯Ã ±,  Yugoslavia,  Yougoslavie ,  Iugoslavia,  JoegoslaviÃ «, Article 2 1 . In the case of the quantity referred to in Article 1 (5) (a) and (6) (a) : (a) notwithstanding Article 9 ( 1 ) (d) of Regulation (EEC) No 2377/80, the applications for import licences lodged :  by agricultural producers, directly or through their professional organizations, shall be acceptable only if the agricultural producers undertake in writing to fatten on their farms the young bovine animals imported under this Regulation,  by professional organizations, shall be acceptable only if they undertake in writing to have the young bovine animals imported under this Regula ­ tion fattened on the farms of those who are found to be members of the said organizations at the time the declaration referred to in Article 1 ( 1 ) (d) of Regulation (EEC) No 612/77 is made ; (b) applications for import licences may not cover more than 100 head when made by individual applicants or more than 100 head per member when made by professional organizations . The total quantity applied for by a professional organization may not, however, exceed 2 500 head . 2. In the case of the quantity referred to in Article 1 (5) (b) and (6) (b), applications for import licences may not cover more than 10 % of that quantity. 3 . Without prejudice to Article 1 (3) of Regulation (EEC) No 612/77, the security there referred to shall not be released, in whole or in part, unless proof is provided to the competent authorities of the Member State in ques ­ tion that the undertaking in paragraph 1 (a) has been complied with .  Yugoslavia. The licence shall make it compulsory to import from the country indicated . 4. Member States shall specify in the communication referred to in Article 15 (4) (a) of Regulation (EEC) No 2377/80 the category of live weight, and the origin of the products in the case referred to in the second indent of the first subparagraph of paragraph 3 . 5 . Within the quantity reserved for Italy, import licences may be issued directly : (a) to agricultural producers or their organizations in respect of a maximum of 23 900 head, including a maximum of 6 350 head originating in and coming from Yugoslavia. Italy shall, for this purpose, specify the categories of applicants in the communication referred to in Article 15 (4) (a) of Regulation (EEC) No 2377/80 ; (b) to other applicants , in respect of a maximum of 1 1 800 head, including a maximum of 3 050 head originating in and coming from Yugoslavia . 6 . Within the quantity reserved for Greece , import licences may be issued directly : (a) to agricultural producers or their organizations in respect of a maximum of 3 700 head, including a maximum of 1 050 head originating in and coming from Yugoslavia . Article 3 For the purpose of Article 15 (3) of Regulation (EEC) No 2377/80 , all applications from one applicant which relate to the same category of weight and the same rate of reduction of the levy shall be treated as one application . Article 4 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. No L 269/8 Official Journal of the European Communities 22. 9 . 87 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 18 September 1987. For the Commission Frans ANDRIESSEN Vice-President